DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Remark

This communication is considered fully responsive to the amendment filed on 03/18/21.
a. Independent claims 1, 19, 22, and 29 have been amended.
b. Claim 2 and 23 have been canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-16, 19, 20, 22, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0037359, “Wang”) in view of Freda et al. (US 2020/0296749, “Freda”).
	Regarding claim 1, Wang discloses a method for wireless communication at a user equipment (UE), comprising:
	- receiving, from a base station, a configuration that includes an indication of a trigger event and at least one of a modulation and coding scheme (MCS) or resources for autonomous uplink transmissions from the UE to the base station or autonomous downlink transmissions from the base station to the UE (See 401 & 402 fig.4 and ¶.140, the base station transmits indication information for triggering the autonomous uplink transmission; See ¶.58, The activation signaling indicates frequency-domain resources for autonomous uplink transmission and the beginning of the time resources; See ¶.121, the autonomous uplink transmission resource is configured by the base station, e.g., via higher layer signaling and/or physical layer trigger signaling. The autonomous uplink transmission resource may include: a time-frequency resource for uplink transmission (e.g., period, time offset, PRB resource or Band-Width Part (BWP), Modulation and Coding Scheme (MCS));
	- wherein the trigger event is for triggering a change in the MCS or a change in the resources to be used for transmitting the autonomous uplink transmissions or for monitoring the autonomous downlink transmissions (See ¶.42, A base station transmits autonomous uplink transmission activation/deactivation indication signalling on a particular type of carrier, and/or receives autonomous uplink transmission activation/deactivation confirmation indication signalling on a particular type of carrier; See ¶.58, The activation signaling indicates frequency-domain resources for autonomous uplink transmission and the beginning of the time resources; See ¶.64, Contention Window Sizes (CWSs) for the autonomous uplink transmission and the UL-grant-based uplink transmission can be adjusted separately or partially separately; See ¶.74, a retransmission of the autonomous uplink transmission can be scheduled by a UL-granted scrambled with X-RNTI, or triggered by DCI carrying an ACK/NACK indication (and possibly information on the HARQ process). Obviously, the CWS for PUSCH scheduled by the UL-granted scrambled with X-RNTI can be determined based 2, triggering the UE to perform the autonomous uplink transmission on an unlicensed band carrier CC3. In this case, after performing the autonomous uplink transmission on CC3, the UE can receive a HARQ-ACK feedback on CC2; Examiner’s Note: the secondary prior art further discloses the method of changing/adjusting in the MCS);
	- detecting an occurrence of the trigger event based at least in part on the indication of the trigger event in the configuration (See ¶.74, a retransmission of the autonomous uplink transmission can be scheduled by a UL-granted scrambled with X-RNTI, or triggered by DCI carrying an ACK/NACK indication; See ¶.87, Unlike a UL-grant-based scheduled uplink transmission or an uplink transmission triggered based on DCI of ACK/NACK feedback, the autonomous uplink transmission here means that the UL-grant scheduling or the DCI of ACK/NACK feedback has not been received for a time period. For example, when the base station activates an SPS transmission, the UE may have no traffic to transmit and thus may not transmit uplink data. After a while, a new data packet arrives and the UE can perform autonomous uplink transmission on the activated SPS resource; See ¶.87, if the UE does not receive any downlink control signalling for triggering the UE to perform a new transmission or a retransmission within a predefined time window, the UE can perform autonomous uplink transmission on an SPS resource after the end of the time window);
	- adjusting the MCS or resources to be used for transmitting the autonomous uplink transmissions or for monitoring the autonomous downlink transmissions in accordance with the configuration and based on the occurrence of the trigger event (See ¶.15, determining the Contention Window Sizes (CWS)s for the autonomous uplink transmission and the scheduled uplink transmission, Examiner’s Note: the secondary prior art discloses the method of adjusting MCS); and
	- communicating with the base station using the adjusted MCS or resources (See 403 fig.4 and ¶.152, the base station receives the indication of the autonomous uplink transmission acknowledgement or autonomous uplink transmission failure acknowledgement on a particular type of uplink carrier from the UE).
	Wang discloses the method of determining/adjusting the Contention Window Sizes (CWS)s, i.e. resources, for the autonomous uplink transmission and the scheduled uplink transmission, but do not explicitly disclose the limitations “adjusting the modulation and coding scheme (MCS).”
	However, Freda discloses “adjusting the modulation and coding scheme (MCS)” (Freda, See ¶.275, a WTRU may adjust its selection of MCS, transmission scheme, and/or transmission power based on a dynamic indication applicable to a TTI. The WTRU may receive such an indication from a network via physical layer signaling).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “adjusting the modulation and coding scheme” as taught by Freda into the system of Wang, so that it provides a way of adjusting its 

Regarding claim 3, Wang does not explicitly disclose what Freda discloses “adjusting the modulation and coding scheme or resources to be used for transmitting the autonomous uplink transmissions or for monitoring the autonomous downlink transmissions comprises: autonomously decreasing the modulation and coding scheme or increasing the resources to be used for transmitting the autonomous uplink transmissions or for monitoring the autonomous downlink transmissions (Freda, See ¶.275, A WTRU adjusts its selection of MCS …select a more conservative MCS level and/or transmission scheme).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 4, Wang discloses “detecting the occurrence of the trigger event comprises: identifying that a retransmission of an autonomous uplink transmission or an autonomous downlink transmission occurred (See ¶.59, The retransmission can be transmitted by means of autonomous uplink access).”

Regarding claim 5, Wang discloses “detecting the occurrence of the trigger event comprises: identifying that a specific retransmission of an autonomous uplink transmission or an autonomous downlink transmission occurred (See ¶.74, A retransmission of the autonomous uplink transmission can be scheduled by a UL-granted scrambled with X-RNTI, or triggered by DCI carrying an ACK/NACK indication (and possibly information on the HARQ process).”



Regarding claim 7, Wang discloses “the specific window of time is associated with a specific time duration beginning at a time of a slot on which a downlink control information message activating the autonomous uplink transmissions or autonomous downlink transmissions is received (See ¶.7, a Contention Window Size (CWS) is determined and a back-off factor, X, is generated randomly. A signal can be transmitted if all of X CCA slots are idle; See fig.6a, ‘Reset CWS’; See fig.6b & 7, ‘Increase CWS’; See fig.7, ‘CWS unchanged’).”

Regarding claim 8, Wang discloses “detecting the occurrence of the trigger event comprises: identifying that a channel state information measurement or a radio resource control measurement reported to the base station is below a threshold, wherein the threshold comprises a predetermined threshold value or a threshold value indicated in the configuration (See ¶.13, determining energy detection thresholds for the autonomous uplink transmission and a scheduled uplink transmission, respectively; See ¶.66, it determines whether a channel is idle based on whether a detected channel energy exceeds a threshold XThresh, where XThresh does not exceed a maximum energy detection threshold XThresh_max).”

Regarding claim 9, Wang does not explicitly disclose what Freda discloses “adjusting the modulation and coding scheme or resources to be used for transmitting the autonomous uplink transmissions or for monitoring the autonomous downlink transmissions comprises: autonomously increasing the modulation and coding scheme or decreasing the resources to be used for transmitting the autonomous uplink transmissions or for monitoring the autonomous downlink transmissions (See ¶.208, the WTRU may autonomously adjust the transmission scheme used for the transmission; See ¶.280, A WTRU may be capable of autonomously transmitting on dedicated PHY resources. For example, the WTRU may be configured to perform such autonomous transmissions when dedicated PHY resources are reserved for the WTRU).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 10, Wang discloses “detecting the occurrence of the trigger event comprises: identifying that a specific retransmission of an autonomous uplink transmission or an autonomous downlink transmission did not occur (See ¶.57, A retransmission of the autonomous uplink transmission can be scheduled by a UL-granted scrambled with X-RNTI, or triggered by DCI carrying an ACK/NACK indication (and possibly information on the HARQ process). Obviously, the Contention Window Sizes for PUSCH scheduled by the UL-granted scrambled with X-RNTI can be determined based on the value of NDI for the UL grant).”

Regarding claim 11, Wang discloses “detecting the occurrence of the trigger event comprises: identifying that a retransmission of an autonomous uplink transmission or an autonomous downlink transmission did not occur during a specific window of time 

Regarding claim 12, Wang discloses “the specific window of time is associated with a specific time duration beginning at a time of a slot on which a downlink control information message activating the autonomous uplink transmissions or autonomous downlink transmissions is received (See ¶.7, a Contention Window Size (CWS) is determined and a back-off factor, X, is generated randomly. A signal can be transmitted if all of X CCA slots are idle; See fig.6a, ‘Reset CWS’; See fig.6b & 7, ‘Increase CWS’; See fig.7, ‘CWS unchanged’).”

Regarding claim 13, Wang discloses “detecting the occurrence of the trigger event comprises: identifying that a channel state information measurement or a radio resource control measurement reported to the base station is above a threshold, wherein the threshold comprises a predetermined threshold value or a threshold value indicated in the configuration (See ¶.13, determining energy detection thresholds for the autonomous uplink transmission and a scheduled uplink transmission, respectively; See ¶.66, it determines whether a channel is idle based on whether a detected channel energy exceeds a threshold XThresh, where XThresh does not exceed a maximum energy detection threshold XThresh_max).”

Regarding claim 14, Wang discloses “the configuration is a temporary configuration, the method further comprising: receiving a downlink control information message activating the temporary configuration as a temporary replacement to a baseline configuration, wherein the temporary configuration and the baseline configuration are separately configured and activated (See ¶.70, The UL-grant-based 

Regarding claim 15, Wang discloses “receiving the configuration comprises: receiving at least a portion of the configuration via a medium access control (MAC) control element (CE) (See ¶.139, The resource for autonomous uplink transmission is configured via RRC signaling, MAC Control Element (CE), physical layer control information, or combination thereof).”

Regarding claim 16, Wang discloses “activating the configuration upon reception of the MAC CE (See ¶.139, The resource for autonomous uplink transmission is configured via RRC signaling, MAC Control Element (CE), physical layer control information, or combination thereof. The physical layer control information can be included in indication information for triggering the autonomous uplink transmission as transmitted from the base station in the step 402).”

Regarding claim 19, Wang discloses a method for wireless communication at a user equipment (UE), comprising: 
receiving, from a base station, a configuration for autonomous uplink transmissions from the UE to the base station or autonomous downlink transmissions from the base station to the UE (See 401 & 402 fig.4 and ¶.140, the base station transmits indication information for triggering the autonomous uplink transmission; See ¶.121, the autonomous uplink transmission resource is configured by the base station, e.g., via higher layer signaling and/or physical layer trigger signaling. The autonomous uplink transmission resource may include: a time-frequency resource for uplink transmission (e.g., period, time offset, PRB resource or Band-Width Part (BWP), Modulation and Coding Scheme (MCS)), 
- wherein the configuration is received via a medium access control (MAC) control element (CE) and includes one or more of an indication of a set of resource blocks, a time offset, a periodicity, and a modulation and coding scheme (MCS) (See ¶.139, The resource for autonomous uplink transmission is configured via MAC Control Element (CE); See ¶.121, The autonomous uplink transmission resource may include: a time-frequency resource for uplink transmission (e.g., period, time offset, PRB resource or Band-Width Part (BWP), Modulation and Coding Scheme (MCS), reference symbol parameter (e.g., reference symbol sequence, Orthogonal Code Word (OCC) or cyclic shift), and an additional indication of a trigger event for triggering a change in the MCS or a change in resource to be used for the autonomous uplink transmission or the autonomous downlink transmission (See ¶.42, A base station transmits autonomous uplink transmission activation/deactivation indication signalling on a particular type of carrier, and/or receives autonomous uplink transmission activation/deactivation confirmation indication signalling on a particular type of carrier; See ¶.58, The activation signaling indicates frequency-domain resources for autonomous uplink transmission and the beginning of the time resources; See ¶.64, Contention Window Sizes (CWSs) for the autonomous uplink transmission and the UL-2, triggering the UE to perform the autonomous uplink transmission on an unlicensed band carrier CC3. In this case, after performing the autonomous uplink transmission on CC3, the UE can receive a HARQ-ACK feedback on CC2; Examiner’s Note: the secondary prior art further discloses the method of changing/adjusting in the MCS); and
- communicating with the base station in accordance with the configuration (See 403 fig.4 and ¶.152, the base station receives the indication of the autonomous uplink transmission acknowledgement or autonomous uplink transmission failure acknowledgement on a particular type of uplink carrier from the UE).
	Wang discloses the method of determining/adjusting the Contention Window Sizes (CWS)s, i.e. resources, for the autonomous uplink transmission and the scheduled uplink transmission, but do not explicitly disclose the limitations “adjusting the modulation and coding scheme (MCS).”
	However, Freda discloses “adjusting the modulation and coding scheme (MCS)” (Freda, See ¶.275, a WTRU may adjust its selection of MCS, transmission scheme, and/or transmission power based on a dynamic indication applicable to a TTI. The WTRU may receive such an indication from a network via physical layer signaling).
	Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 20, Wang discloses “activating the configuration upon reception of a medium access control (MAC) control element (CE) (See ¶.139, The resource for autonomous uplink transmission is configured via RRC signaling, MAC Control Element (CE), physical layer control information, or combination thereof. The physical layer control information can be included in indication information for triggering the autonomous uplink transmission as transmitted from the base station in the step 402).”

Regarding claim 22, it is an apparatus claim corresponding to the method claim 1, except the limitations “a processor and a memory (See ¶.165-166, a storage medium and a processor)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 24, it is a claim corresponding to the claim 3 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 25, it is a claim corresponding to the claims 4 & 6 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 26, it is a claim corresponding to the claim 3 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 27, it is a claim corresponding to the claims, 10, 11 & 13 and is therefore rejected for the similar reasons set forth in the rejection of the claim.



Regarding claim 29, it is an apparatus claim corresponding to the method claim 19 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Claims 17, 21, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Freda and further in view of Talarico et al. (US 2019/0342911, “Talarico”).
Regarding claim 17, Wang and Freda do not explicitly disclose what Talarico discloses “receiving a downlink control information message subsequent to reception of the MAC CE; and activating the configuration upon reception of the downlink control information message (Talarico, See ¶.109, a MAC CE may be used to confirm the reception of the activation/deactivation DCI. The MAC CE may be transmitted via scheduled grant UL based on the reception of the activation/deactivation DCI and/or after successfully decoding the activation/deactivation DCI).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “receiving a downlink control information message subsequent to reception of the MAC CE; and activating the configuration upon reception of the downlink control information message” as taught by Talarico into the system of Wang and Freda, so that it provides a way for a MAC CE to be used to confirm the reception of the activation DCI (Talarico, See ¶.109).”

Regarding claim 21, it is a claim corresponding to the claim 17 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Freda and Talarico and further in view of Elbwart et al. (US 2019/0098657, “Elbwart”).
Regarding claim 18, Wang, Freda, and Talarico do not explicitly disclose what Elbwart discloses “the trigger event is included in the MAC CE and portions of the configuration are included in both the MAC CE and the downlink control information message (Elbwart, See ¶.52, reception of an autonomous UL (AUL) activation DCI triggers an AUL confirmation. In such embodiments, the AUL confirmation via a MAC CE may be transmitted on an uplink carrier as soon as possible after receiving the AUL activation DCI. In some embodiments, for a logical channel prioritization procedure, the MAC entity shall consider a relative priority of the MAC CE for AUL confirmation higher than: a MAC control element for a BSR, with the exception of a BSR included for padding; a MAC control element for a PHR, an extended PHR, or a dual connectivity PHR; a MAC control element for a sidelink BSR, with the exception of a sidelink BSR included for padding; data from any logical channel except for data from an UL-CCCH; a MAC control element for a recommended bit rate query; a MAC control element for a BSR included for padding; a MAC control element for a sidelink BSR included for padding; See ¶.54, an activation DCI may explicitly indicate the AUL configuration ID to indicate which parameters are to be used for AUL. The parameters may include, for example, time domain resources and/or a list of HARQ process IDs allowed for AUL operation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “the trigger event being included in the MAC CE and portions of the configuration are included in both the MAC CE and the downlink control information message” as taught by Elbwart into the system of Wang, Freda, and Talarico, so that it provides a way for a MAC CE for AUL confirmation to encompass multiple autonomous uplink confirmation and to indicate which parameters are to be used for AUL (Elbwart, See ¶.54).

Response to Arguments
Applicant's arguments filed have been considered. But, in view of the applicant’s amendment to the claims, examiner has clarified and remapped the rejection to the argued claim limitations at the Examiner best, using the prior art of record in the current prosecution of the claims. The newly added claim limitations “wherein the trigger event is for triggering a change in the MCS or a change in the resources to be used for transmitting the autonomous uplink transmissions or for monitoring the autonomous downlink transmissions” are disclosed by Wang and Freda further discloses the method of adjusting/changing in the MCS.
At pages 9-11, with respect to claims 19 and 29, applicant argues that Wang fails to disclose the added claim limitations “the configuration for autonomous uplink transmission is received via a MAC CE and includes … an additional indication of a trigger event for triggering a change in the MCS or a change in resources to be used for the autonomous uplink transmission or the autonomous downlink transmission.” [applicant’s emphasis added].
In reply, the limitations “the configuration for autonomous uplink transmission is received via a MAC CE” explicitly read on:
¶.[0139] of Wang discloses “the resource for autonomous uplink transmission is configured via RRC signaling, MAC Control Element (CE), physical layer control information, or combination thereof. [emphasis added].
an additional indication of a trigger event for triggering a change in the MCS or a change in resource to be used for the autonomous uplink transmission or the autonomous downlink transmission” read on:
¶.[0042] of Wang discloses “a base station transmits autonomous uplink transmission activation/deactivation indication signalling on a particular type of carrier, and/or receives autonomous uplink transmission activation/deactivation confirmation indication signalling on a particular type of carrier.”
¶.[0058] of Wang discloses “the activation signaling indicates frequency-domain resources for autonomous uplink transmission and the beginning of the time resources.”
¶.[0064] of Wang discloses “Contention Window Sizes (CWSs) for the autonomous uplink transmission and the UL-grant-based uplink transmission can be adjusted separately or partially separately.”
¶.[0074] of Wang discloses “a retransmission of the autonomous uplink transmission can be scheduled by a UL-granted scrambled with X-RNTI, or triggered by DCI carrying an ACK/NACK indication (and possibly information on the HARQ process). Obviously, the CWS for PUSCH scheduled by the UL-granted scrambled with X-RNTI can be determined based on the value of NDI for the UL grant. For example, NDI=1 indicates retransmission, and the CWS is increased.”
¶.[0124] of Wang discloses “the base station transmits an indication for triggering the autonomous uplink transmission on a licensed band carrier CC2, triggering the UE to perform the autonomous uplink transmission on an unlicensed band carrier CC3. In this case, after performing the autonomous uplink transmission on CC3, the UE can receive a HARQ-ACK feedback on CC2.”
	Freda, further discloses the limitations “an indication for triggering a change in the MCS” and the limitations read on:
adjust its selection of MCS, transmission scheme, and/or transmission power based on a dynamic indication applicable to a TTI. The WTRU may receive such an indication from a network via physical layer signaling.”
	Therefore, ordinary skill in the art applies the method of “adjusting the modulation and coding scheme” as taught by Freda into the system of Wang in order to meet the QoS requirement because the adjustment includes an change of the resources used for transmission (Freda, See ¶.208). Therefore, the examiner disagrees respectfully.

At pages 11-12, with respect to claim 20, applicant argues that Wang fails to disclose “activating the configuration upon reception of the MAC CE.”
In reply, the limitations “activating the configuration upon reception of the MAC CE” read on:
¶.[0042] of Wang discloses “a method for configuring and activation an autonomous uplink transmission is provided. A base station transmits autonomous uplink transmission activation indication signalling on a particular type of carrier.”
¶.[0058] of Wang discloses “the activation signaling indicates frequency-domain resources for autonomous uplink transmission and the beginning of the time resources.” [emphasis added].
¶.[0125] of Wang discloses “Preferably, the particular type of downlink carrier is a carrier for activation of the autonomous uplink transmission.”
¶.[0139] of Wang discloses  “the resource for autonomous uplink transmission is configured via RRC signaling, MAC Control Element (CE), physical layer control information, or combination thereof. Therefore, the examiner disagrees respectfully.
In other words, a base station transmits autonomous uplink transmission activation indication signalling on a particular type of carrier and the activation signaling 

At pges 12-15, with respect to claims 1 and 22, applicant argues that Wang fails to disclsoe “receiving, from a base station, a configruation that includes an indication of a trigger even that at least one of a MCS or resource for autonomous uplink transmission” as rectied in amended claim 1.
In reply, examiner has clarified and remapped the rejection to the argued amended claim limitations in claims 1 and 22 and the limitations “receiving, from a base station, a configruation that includes an indication of a trigger even that at least one of a MCS or resource for autonomous uplink transmission” read on:
¶.[0042] of Wang discloses “a method for configuring and activation an autonomous uplink transmission is provided. A base station transmits autonomous uplink transmission activation indication signalling on a particular type of carrier.”
¶.[0058] of Wang discloses “the activation signaling indicates frequency-domain resources for autonomous uplink transmission and the beginning of the time resources.” [emphasis added].
¶.[0121] of Wang discloses “ the autonomous uplink transmission resource is configured by the base station via trigger signaling. The autonomous uplink transmission resource may include Modulation and Coding Scheme (MCS).”
¶.[0124] of Wang discloses “Preferably, the particular type of downlink carrier is a licensed band carrier configured by the base station. For example, the licensed band carrier can be a carrier on which indication information for triggering the autonomous 2, triggering the UE to perform the autonomous uplink transmission on an unlicensed band carrier CC3. In this case, after performing the autonomous uplink transmission on CC3, the UE can receive a HARQ-ACK feedback on CC2. 
¶.[0125] of Wang discloses “Preferably, the particular type of downlink carrier is a carrier for activation of the autonomous uplink transmission.”
	The secondary prior art by Freda, further discloses the limitations “an indication for triggering a change in the MCS” (See ¶.275 of Freda, “a WTRU may adjust its selection of MCS, transmission scheme, and/or transmission power based on a dynamic indication applicable to a TTI. The WTRU may receive such an indication from a network via physical layer signaling.”)
	Therefore, ordinary skill in the art applies the method of “adjusting the modulation and coding scheme” as taught by Freda into the system of Wang in order to meet the QoS requirement because the adjustment includes an change of the resources used for transmission (Freda, See ¶.208). Therefore, the examiner disagrees respectfully.

                                         Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
	 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411